UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,          )
                                    )
              Plaintiffs,           )
                                    )
        v.                          )   Civil Action No. 1:22-cv-03704 (UNA)
                                    )
MARK PELLEGRINO TRUST,              )
Registered owner of PELLEGRINO,     )
MARK corp. sole, Beneficial Owner   )
1st Lien Holder of PELLEGRINO,      )
MARK Estate                         )
d/b/a Mark Pellegrino               )
                                    )
               Defendant.           )
                            MEMORANDUM OPINION

       This matter is before the court on its initial review of defendant, “Mark Pellegrino Trust,

Registered Owner of Pellegrino, Mark, corp. sole, Beneficial Owner 1st Lien Holder of Pellegrino

Mark Estate d/b/a Mark Pellegrino’s” purported pro se notice of removal, ECF No. 1, and amended

notice or removal, ECF No. 5. Mr. Pellegrino has also filed a motion for leave to proceed in forma

pauperis (“IFP”), ECF No. 2, a motion to expedite, ECF No. 3, and a motion for protective order,

ECF No. 4. For the reasons explained below, the court will dismiss this matter and deny the

pending motions.

       Mr. Pellegrino’s submissions are prolix, lengthy, disorganized, and extremely difficult to

follow. Additionally, they are misleading. Per the documents he has submitted, Mr. Pellegrino

was a defendant in criminal matters already prosecuted in the City Court of Buffalo, New York,

Case Nos. CR-04408-21; CR-04181-21. He now, on behalf of his own “trust” and “estate,”

attempts to sue numerous parties involved with those criminal matters, arising from his

disagreement over property that he believes was unlawfully seized as a result of those proceedings.

He faces several hurdles that he cannot overcome.
       First and foremost, although Mr. Pellegrino has presented this matter as a removal, it was

not, in fact, removed from the City Court of Buffalo, or any state or local court. Indeed, a search

reveals that the criminal matters that he seeks to “remove” are no longer active cases. See NY

State Unified Ct. System Case Search, https://iapps.courts.state.ny.us/webcivil/ecourtsMain at

“WebCriminal” (“WebCriminal provides information on pending criminal cases with future

appearance dates for selected New York State Courts of criminal jurisdiction.”) (last visited Dec.

16, 2022). Mr. Pellegrino cannot remove cases that are no longer active; indeed, such matters

must be removed “not later than 30 days after the arraignment in the State court, or at any time

before trial, whichever is earlier,” 28 U.S.C. § 1455(b)(1), and according to Mr. Pellegrino’s own

exhibits, he was arraigned nearly a year and a half ago. Consequently, he is now foreclosed from

removing those criminal actions.

       Second, even if he could still remove those actions, a defendant is required to “file [for

removal] in the district court of the United States for the district and division within which such

prosecution is pending.” 28 U.S. Code § 1455. As the underlying actions were not pending in the

District of Columbia, they may not be removed to this court. The only appropriate jurisdiction for

removal would have been the United States District Court for the Western District of New York.

       Third, Mr. Pellegrino has attempted to proceed with this matter, at least in part, or at most

entirely, on behalf of an estate and/or trust. But, “[i]n all courts of the United States the parties

may plead and conduct their own cases personally or by counsel[.]” 28 U.S.C. § 1654. As an

artificial entity, a trust cannot proceed in federal court without licensed counsel. See Fromm v.

Duffy as Tr. of Gary Fromm Family Tr., No.19-cv-1121 (EGS), 2020 WL 109056 at *4 (D.D.C.

Jan. 9, 2020) (noting that “[c]ourts have interpreted [§ 1654] to preclude a non-attorney from

appearing on behalf of another person or an entity such as a corporation, partnership, or trust”);
see also Casares v. Wells Fargo Bank, N.A., No. 13-cv-1633, 2015 WL 13679889 at *2 (D.D.C.

May 4, 2015) (a litigant proceeding pro se “cannot represent the trust in federal court, even as the

trustee, as he is not a licensed attorney”), citing Hale Joy Trust v. Comm'r of IRS, 57 Fed. App’x.

323, 324 (9th Cir. 2003) and Knoefler v. United Bank of Bismark, 20 F.3d 347, 348 (8th Cir. 1994).

In addition, Mr. Pellegrino has explicitly filed the pending IFP motion on behalf of the “Mark

Pellegrino Trust,” however, an artificial entity cannot proceed under the IFP statute, 28 U.S.C. §

1915(a)(1); the Supreme Court has interpreted that provision as applicable “only to individuals”

or “natural persons,” not “artificial entities.” Rowland v. California Men’s Colony, Unit II Men’s

Advisory Council, 506 U.S. 194, 201–07 (1993).

        Finally, in essence, Mr. Pellegrino has attempted to open a civil matter by filing motions

without a complaint, which he may not do. See Fed. R. Civ. P. 3; In re Sealed Case No. 98-3077,

151 F.3d 1059, 1069 n.9 (D.C. Cir. 1998) (noting that a civil action “must be initiated by complaint

and not by motion”), citing Fed. R. Civ. P. 3; see also Adair v. England, 193 F. Supp. 2d 196, 200

(D.D.C. 2002) (“A party commences a civil action by filing a complaint. . . [and] [w]hen no

complaint is filed, the court lacks jurisdiction[.]”), citing Fed. R. Civ. P. 3.

        In short, plaintiff is asking a federal court in Washington, D.C. to intervene in a criminal

matter in state court in New York, and this court has no power to do so. Consequently, this case

is dismissed, and all of the pending motions are denied. A separate order accompanies this

memorandum opinion.




                                                         AMY BERMAN JACKSON
Date: December 21, 2022                                  United States District Judge